PER CURIAM.
This is before the court on a petition for writ of mandamus. Petitioner seeks a hearing to determine the issue of current mental competency and the trial judge has failed to schedule such a hearing. Rule 3.210 of the Florida Rules of Criminal Procedure requires the trial court to set a time for a hearing to determine the defendant’s mental condition, which hearing shall be held no later than twenty days after the date the court determines a mental competency examination should be conducted.
We deem it unnecessary to issue the writ at this time in full confidence the trial judge will schedule a competency hearing upon receipt of this decision. The respondent trial judge is requested to notify this court of the trial judge’s compliance with this decision. Lane v. Kaney, 557 So.2d 210 (Fla. 5th DCA 1990).
We also decline to issue the writ with regard to petitioner’s counsel’s motion to withdraw as the trial judge has indicated that he will rule on that motion once petitioner’s competency has been determined. We remand for the trial court’s immediate resolution.
REMANDED
DAUKSCH, GRIFFIN and DIAMANTIS, JJ., concur.